Citation Nr: 0606430	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-17 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right chest 
disability.

2.  Entitlement to service connection for a shoulder 
disability, to include as secondary to the right chest 
disability.

3.  Entitlement to service connection for depression, to 
include as secondary to the right chest and shoulder 
disabilities.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

\

INTRODUCTION

The veteran served on active duty from June 1952 to May 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The Board's remand in June 2004 instructed the RO via the 
Appeals Management Center to attempt to contact the San 
Patricio VA Hospital and obtain treatment records for the 
veteran.  It was indicated that if the records were retired, 
the RO was to make attempts to obtain the records from the 
facility where they were housed.  The RO contacted the VA 
Medical Center (VAMC) in San Juan and determined that the San 
Patricio VA Hospital no longer existed but was now part of 
the VAMC.  The RO did not attempt to obtain this medical 
evidence from the San Juan VAMC.   In Stegall v. West, 11 
Vet. App. 268 (1998), the United States Court of Appeals for 
Veterans Claims (Court) held that a remand by the Board 
confers on a veteran, as a mater of law, the right to 
compliance with the remand orders, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  The Court also held that the 
Board errs in failing to ensure compliance with remand orders 
of the Board or the Court.  Id.  Because the RO did not 
attempt to obtain those medical records identified in the 
June 2004 remand, the claim for service connection for a 
right chest disability, a shoulder disability, and depression 
must be remanded.  Decisions of the Board must be based on 
all of the evidence that is known to be available.  
38 U.S.C.A. § 5103(A) (West 2002).  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA or Social 
Security records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473 (1994).

It is even more important in the instant case, because the 
veteran's complete service medical records are not available 
and it is possible that the records were affected by the 1973 
fire at the National Personnel Records Center.  Where the 
service medical records are lost and presumed destroyed the 
Board's obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  See also Marciniak v. Brown, 10 Vet. App. 198, 201 
(1997) (Board complied with requirements set forth in O'Hare 
where heightened consideration was afforded due to the 
missing records), aff'd, 168 F.3d 1322 (Fed. Cir. 1998).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration of this issue and the case is 
REMANDED to the RO via the Appeals Management Center for the 
following action:

1.  The RO should contact the VA Medical 
Center (VAMC) in San Juan, Puerto Rico 
(formerly San Patricio VA Hospital) and 
obtain all treatment records for the 
veteran concerning the period of 
hospitalization from August 10 o August 
19, 1954.  If such records are not 
available at the VAMC, it should be 
ascertained whether such records have been 
retired to a storage facility and, if so, 
that facility should be contacted and a 
request made for the aforementioned 
records.  If no such records are 
available, the RO should obtain written 
confirmation of that fact.

2.  Following the above, the RO should 
readjudicate the veteran's claim, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal (including 
regulations relating to service connected 
skin disabilities).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

